Case 4:18-cv-00247-ALM Document 187 Filed 06/29/20 Page 1 of 5 PageID #: 4286



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 JASON LEE VAN DYKE                              §
     Plaintiff                                   §
                                                 §
 v.                                              §      Case No. 4:18-cv-247
                                                 §
 THOMAS CHRISTOPHER RETZLAFF                     §
 a/k/a Dean Anderson d/b/a BV Files, Via         §
 View Files L.L.C., and ViaView Files            §
       Defendant                                 §

                             MOTION FOR SANCTIONS

      Plaintiff, Jason Lee Van Dyke, asks this Court to enter an order sanctioning

 Thomas Christopher Retzlaff for discovery abuse in the above-numbered and styled

 case. As grounds therefore, Plaintiff states as follows:

                                       A.   FACTS

 1.   This discovery dispute relates to a proposed deposition of James McGibney that

      was originally requested in Cause No. 20-2579-431, styled Thomas Retzlaff v.

      Jason Lee Van Dyke, pending in the 431st District Court in and for Denton

      County, Texas.

 2.   On May 28, 2020, Mr. Retzlaff took Plaintiff’s deposition in that case for the full

      allotted time of six hours. The following day, Mr. Retzlaff emailed Plaintiff and

      asked him to produce James McGibney (Mr. McGibney) for a deposition.

      Plaintiff truthfully stated to Mr. Retzlaff that Mr, McGibney is not a witness

      controlled by Plaintiff and that he would not agree to a deposition outside the

      discovery period in that case. A copy of this correspondence is attached hereto as
Case 4:18-cv-00247-ALM Document 187 Filed 06/29/20 Page 2 of 5 PageID #: 4287



      Exhibit “1”.

 3.   Mr. Retzlaff’s response to Plaintiff’s refusal was to repeatedly seek subpoenas

      for Mr. McGibney’s deposition in this case, which ultimately led to both Mr.

      McGibney and the United States of America seeking a motion to quash in this

      Court. See ECF 183 and 185. Plaintiff filed a response in support of the motion to

      quash. ECF 184. This Court denied the motion to quash due to it having been

      filed in the wrong district. ECF 185.

 4.   Mr. McGibney refiled his motion to quash was refiled in the U.S. District Court

      for the Western District of Texas the following day. It was assigned case number

      1:20-mc-00657-LY. Plaintiff refiled his response in support of the motion to

      quash and the United States of America filed its motion to quash in that

      proceeding as well.

 5.   In the interim, Mr. Retzlaff sought a subpoena for GoDaddy.com L.L.C. in the

      case between these parties pending in the 431st District Court, despite the fact that

      the discovery period had closed. Plaintiff filed a motion to quash the subpoena,

      which was granted by the Honorable Jonathan Bailey on June 24, 2020. A copy

      of Mr. Retzlaff’s subpoena request in that case is attached hereto as Exhibit “2”.

      A copy of his subpoena is attached hereto as Exhibit “3”. A copy of Judge

      Bailey’s order quashing the subpoena is attached hereto as Exhibit “4”.

 6.   On June 29, 2020, Mr. Retzlaff obtained a subpoena for GoDaddy.com L.L.C.,

      requesting the same information requested in Exhibits “3” and “4”, from the U.S.

      District Court for the Western District of Texas in Cause No. 1:20-mc-00657-LY.
Case 4:18-cv-00247-ALM Document 187 Filed 06/29/20 Page 3 of 5 PageID #: 4288



       This is despite the fact that this Court ordered that the discovery period in this

       case ended on June 23, 2020. ECF 117.

 7.    A copy of Mr. Retzlaff’s letter to the clerk of the U.S. District Court for the

       Western District of Texas is attached hereto as Exhibit “5”. A copy of his

       subpoena request is attached hereto as Exhibit “6”. Mr. Retzlaff also filed an

       “Emergency Notice of Deprivation of Due Process by Failure to Serve” which is

       attached hereto as Exhibit “7”.

                                     B.   ARGUMENT

 8.    Pursuant to Rule 37(b)(2)(A), Mr. Retzlaff has disobeyed this Court’s scheduling

       order issued pursuant to Rule 26(f) on January 22, 2020 by utilizing the

       proceeding concerning the motion to quash the subpoena issued to Mr. McGibney

       as a means through which to obtain discovery which (a) has been prohibited to

       him in a separate state court proceeding; and (b) which is not permitted in this

       proceeding because it is sought outside the discovery period ordered by this

       Court.

 9.    This ongoing abuse of the discovery process my Mr. Retzlaff, across multiple

       courts and causes should not be permitted and should not go unpunished. This is

       especially true when considering that Mr. Retzlaff has invoked privilege under

       both the First and Fifth Amendment with respect to all, or substantially all, of

       Plaintiff’s discovery requests (essentially refusing to participate in discovery

       during this case).

 10.   Plaintiff submits that the time for sanctioning Mr. Retzlaff’s litigation
Case 4:18-cv-00247-ALM Document 187 Filed 06/29/20 Page 4 of 5 PageID #: 4289



       misconduct is long overdue. FRCP 37 permits a broad array of sanctions

       including, but not limited to, the striking of pleadings, the entry of default, and

       contempt proceedings against a disobedient party.

 11.   Plaintiff prays that Mr. Retzlaff be sanctioned for his ongoing discovery abuse

       by striking his answer in this cause and the entry of default against him. In the

       alternative, Plaintiff prays that this Court enter an order compelling Mr. Retzlaff

       to personally appear and show cause, if any, why he should not be held in

       contempt of this court.

 12.   Plaintiff does not seek sanctions of any kind against Mr. Retzlaff’s counsel,

       Jeffrey Dorrell. Plaintiff does not believe any of the misconduct complained of in

       this motion is attributable to the conduct of Mr. Dorrell or any of his partners or

       associates.

                                       C.    PRAYER

 13.   Plaintiff prays that this Court enter an order sanctioning Mr. Retzlaff by striking

       his answer and entering default against him. Alternatively, Plaintiff asks that Mr.

       Retzlaff be compelled to appear before the Court and show cause why he should

       not be held in contempt for his abuse of the discovery process in this case, or such

       other sanctions as this Court deems just and appropriate under the circumstances.




                                                   Respectfully submitted,
Case 4:18-cv-00247-ALM Document 187 Filed 06/29/20 Page 5 of 5 PageID #: 4290




                                                    /s/ Jason Lee Van Dyke
                                                    Jason L. Van Dyke
                                                    PO Box 2618
                                                    Decatur, TX 76234
                                                    P – (940) 305-9242
                                                    Email: jasonleevandyke@protonmail.com

                            CERTIFICATE OF CONFERENCE

 I certify that, on June 29, 2020 I conferred with Jeffrey Dorrell, attorney for Defendant,
 concerning the relief requested. He stated to me that he is opposed to the relief requested.
 Accordingly, this matter is submitted to the Court for determination.

                                                    /s/ Jason Lee Van Dyke
                                                    JASON LEE VAN DYKE


                               CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was electronically filed on the
 CM/ECF System, which will automatically serve a Notice of Electronic Filing on Thomas
 Christopher Retzlaff.

                                                    /s/ Jason Lee Van Dyke
                                                    JASON LEE VAN DYKE
